11-3093
    Guiqiu Jiang v. Holder
                                                                                  BIA
                                                                             Videla, IJ
                                                                          A093 389 870


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 21st day of June, two thousand twelve.

    PRESENT:
                       JOSEPH M. McLAUGHLIN,
                       ROBERT A. KATZMANN,
                       GERARD E. LYNCH,
                            Circuit Judges.


    GUIQIU JIANG,
             Petitioner,

                         v.                                11-3093
                                                           NAC
    ERIC H. HOLDER, JR.,
    UNITED STATES ATTORNEY GENERAL,
             Respondent.


    FOR PETITIONER:                   Peter L. Quan, Law Offices of Peter
                                      L. Quan, PLLC, New York, N.Y.

    FOR RESPONDENT:                   Tony West, Assistant Attorney
                                      General; Alison Marie Igoe and Lyle
                                      D. Jentzer, Senior Counsel, National
                                      Security Unit, Office of Immigration
                                      Litigation, United States Department
                                      of Justice, Washington, D.C.
     UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

     Guiqiu Jiang, a native and citizen of China, seeks review of

a July 7, 2011 order of the BIA affirming the June 23, 2009

decision of Immigration Judge (“IJ”) Gabriel C. Videla, which

denied his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”).    In re

Guiqiu Jiang, No. A093 389 870 (BIA July 7, 2011), aff’g No. A093

389 870 (Immig. Ct. N.Y. City June 23, 2009).   We assume the

parties’ familiarity with the underlying facts and procedural

history of the case.

     In the circumstances of this case, we review the IJ’s

decision as modified by the BIA.    See Xue Hong Yang v. U.S. Dep’t

of Justice, 426 F.3d 520, 522 (2d Cir. 2005).   “We review the

agency’s factual findings, including adverse credibility

determinations, under the substantial evidence standard, treating

them as ‘conclusive unless any reasonable adjudicator would be

compelled to conclude to the contrary.’”    Xiu Xia Lin v. Mukasey,

534 F.3d 162, 165 (2d Cir. 2008) (per curiam) (quoting 8 U.S.C.

§ 1252(b)(4)(B)).   Because Jiang filed his application for relief

after May 11, 2005, we apply the credibility standard imposed by

the REAL ID Act of 2005, Div. B of Pub. L. No. 109-13, 119 Stat.


                                2
302, 303 (2005).   Under that standard, the agency may,

considering the totality of the circumstances, base a credibility

determination on, inter alia, the “responsiveness of the

applicant,” “the consistency between the applicant’s or witness’s

written and oral statements,” and “any inaccuracies or falsehoods

in such statements, without regard to whether an inconsistency,

inaccuracy, or falsehood goes to the heart of the applicant’s

claim.”   8 U.S.C. § 1158(b)(1)(B)(iii).

     Substantial evidence supports the agency’s adverse

credibility determination.   First, Jiang provided inconsistent

testimony concerning whether he had lost his job in China as a

result of his ex-wife’s failure to report for a sterilization

appointment.   Second, the IJ properly relied on inconsistencies

between Jiang’s testimony and asylum application concerning

whether his ex-wife hid at a friend’s house during her second

pregnancy.   Third, the IJ properly found that Jiang’s testimony

lacked credibility, given his inability to recall basic details

about: his current wife’s whereabouts when they sought to have a

child, despite her allegation that she was hiding; and their

applications to Chinese authorities for permission to have a

child, despite the allegation in his asylum application that such

permission had been denied twice.

     Moreover, while not directly relevant to his claims, Jiang

testified inconsistently about where he has lived in the United


                                3
States, and admitted that his Texas driver’s license was

fraudulently obtained, thus casting doubt on his veracity.

Although minor and isolated discrepancies may be insufficient to

support an adverse credibility finding, see Diallo v. INS, 232
F.3d 279, 288 (2d Cir. 2000), the IJ reasonably relied on the

cumulative effect of the noted inconsistencies and the fraudulent

document to call into question Jiang’s credibility, see Xiu Xia

Lin, 534 F.3d at 167; Siewe v. Gonzales, 480 F.3d 160, 170 (2d

Cir. 2007).

     Jiang contends that any inconsistencies in his testimony can

be explained by the fact that he suffers from memory loss and

psychological problems.   However, the psychological evaluation in

the record -- while indicating that he suffers from depression,

that his cognitive abilities are average, and that his “retention

was mildly compromised,” J.A. 333 -- does not support a

conclusion that “a reasonable fact-finder would be compelled” to

find that he suffers from memory loss or another cognitive

disability to such a degree that the various inconsistences in

his testimony could be reconciled.     Majidi v. Gonzales, 430 F.3d
77, 80 (2d Cir. 2005) (internal quotation marks omitted); cf.

Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d Cir.

2006) (explaining that the weight afforded to evidence lies

largely within the IJ’s discretion).




                                4
     In sum, the IJ’s adverse credibility determination was fatal

to Jiang’s application for asylum and withholding of removal, as

each claim was based on the same factual predicate.       See Paul v.

Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).       Therefore, we need

not address the agency’s alternate ruling on his eligibility for

such relief.1

     For the foregoing reasons, the petition for review is

DENIED.       As we have completed our review, petitioner’s motion for

a stay of removal is DENIED as moot.

                                   FOR THE COURT:
                                   Catherine O’Hagan Wolfe, Clerk




          1
         To the extent that Jiang alleges that the IJ excluded
  medical evidence, or alludes to due process and CAT claims in
  his brief, without any developed argument, we deem such claims
  waived. See Norton v. Sam’s Club, 145 F.3d 114, 117 (2d Cir.
  1998); see also Fed. R. App. P. 28(a)(9)(A); Sioson v. Knights
  of Columbus, 303 F.3d 458, 459 (2d Cir. 2002) (per curiam).
                                    5